DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 3-6, 10, and 12-17 are amended.
Claims 18-23 are added.
Accordingly, claims 1-23 are pending and subject to the below ‘Election/Restrictions’.

Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at paragraph bridging pages 66 and 67; paragraph bridging pages 69 and 70; page 69, 1st full paragraph; and paragraph bridging pages 78 and 79 of the substitute specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.



Objection to Claim
First Complete Appearance of an Abbreviation
Claims 1-3, 6-9, 11, 13, 15, 17, 19, 21, and 23 are objected to because of the utilization of an abbreviation without a first complete appearance of an abbreviation.  For instance, the claims recite the abbreviation(s) T3SS, GPCR, T4SS, YopE, etc., however, absent from the claims is a first complete appearance corresponding to each of the abbreviations.  It would be remedial to amend at least the first recitation in the claims to the complete representation of the abbreviation in order to provide clarity as to the metes and bounds of the claims.  Gene names are not always consistent with utilized abbreviations (e.g., gut-enriched Kruppel-like factor has two abbreviations GKLF and KLF4).  Further, gene name errors are widespread in the scientific literature (see Ziemann et al. Gene name errors are widespread in the scientific literature. 2016. Genome Biology. Vol. 17, No. 177, 3 pages; see attached ‘PTO-892’).  Accordingly, appropriate correction is required.

Election/Restrictions
Species Election I – Delivery Signal from a Bacterial Effector Protein along with the Corresponding “SEQ ID NO:”
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different delivery signals from distinctly different bacterial effector proteins.
Applicant should elect a specific delivery signal from a bacterial effector protein along with the corresponding “SEQ ID NO:”.
The ‘Delivery Signal from a Bacterial Effector Protein along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  The delivery signals differ from one another with respect to their sequence structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Delivery Signal from a Bacterial Effector Protein along with the Corresponding “SEQ ID NO:”
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Domain of a Heterologous Protein or a Single Combination of Domains of Different Heterologous Proteins along with the Corresponding “SEQ ID NO:”
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different domains of heterologous proteins.
Applicant should elect a specific domain of a heterologous protein or a single combination of domains of different heterologous proteins.
The ‘Domain of a Heterologous Protein or a Single Combination of Domains of Different Heterologous Proteins along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  The domains differ from one another with respect to their sequence structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Domain of a Heterologous Protein or a Single Combination of Domains of Different Heterologous Proteins along with the Corresponding “SEQ ID NO:”’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election III – Gram-Negative Bacterial Strain Type and Whether the Strain is Wild-Type or is Deficient in a T3SS Effector Protein	along with the Deficient Protein if Applicable
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different gram-negative bacteria strains.
Applicant should elect a whether the gram-negative bacteria is (e.g., Yersinia, Escherichia, Salmonella, Pseudomonas; see claims 4 and 5).  Further, Applicant should indicate whether the strain type is wild-type or deficient in a T3SS effector protein.  If the strain is deficient in a T3SS effector protein, Applicant is to indicate the protein that is deficient.
The ‘Gram-Negative Bacterial Strain Type and Whether the Strain is Wild-Type or is Deficient in a T3SS Effector Protein	along with the Deficient Protein if Applicable’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  The gram-negative bacterial strains encompasses distinctly different bacterial strain types.   In addition, these species are not obvious variants of each other based on the current record.  With respect to the T3SS effector protein that is to be deficient/absent in the bacterial strain, these proteins differ from one another with respect to their sequence structure.  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Gram-Negative Bacterial Strain Type and Whether the Strain is Wild-Type or is Deficient in a T3SS Effector Protein	along with the Deficient Protein if Applicable’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election V – Protease Cleavage Site along with the Applicable Protease
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different protease cleavage sites along with the proteases for such cleavage.
Applicant should elect a specific protease cleavage site along with the applicable protease.
The ‘Protease Cleavage Site along with the Applicable Protease’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  Chemical structures which are similar are presumed to function similarly, Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  The protease cleavage sites differ from one another with respect to their sequence structure and the corresponding protease that provides cleavage. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Protease Cleavage Site along with the Applicable Protease’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of an ‘Delivery Signal from a Bacterial Effector Protein along with the Corresponding “SEQ ID NO:”’ (Species Election I); (ii) an election of an ‘Domain of a Heterologous Protein or a Single Combination of Domains of Different Heterologous Proteins along with the Corresponding “SEQ ID NO:”’ (Species Election II); (iii) an election of a ‘Gram-Negative Bacterial Strain Type and Whether the Strain is Wild-Type or is Deficient in a T3SS Effector Protein	along with the Deficient Protein if Applicable’ (Species Election III); (iv) an election of an ‘Protease Cleavage Site along with the Applicable Protease’ (Species Election IV); and (v) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636